UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 19, 2010 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction incorporation) (Commission File Number) (IRS Employer or Identification No.) 2701 Cambridge Court, Auburn Hills, MI48326 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code 248-370-9900 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see
